 1
     Rod Pacheco (SBN 112432)
     rpacheco@pncounsel.com
 2   Brian Neach (SBN 242801)
     bneach@pncounsel.com
 3   Pacheco & Neach, P.C.
 4   3 Park Plaza, Suite 120
     Irvine, CA 92614
 5   Tel.: 714-462-1700
     Fax: 714-462-1785
 6   Attorneys for Defendants
 7
 8
 9                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
10
     INLAND EMPIRE WATERKEEPER,
11   et al.                      8:20-cv-01062-FLA-ADSx
                  Plaintiff(s),
12          v.                   Hon. Fernando L. Aenlle-Rocha
13   COLUMBIA STEEL INC., et al. Courtroom 6B
14
                     Defendants,        Honorable Autumn D. Spaeth, United
15                                      States Magistrate Judge
16
                                        DISCOVERY MATTER
17
18                                      STIPULATED PROTECTIVE
                                        ORDER
19
20
                                         Action Filed: June 12, 2020
21                                       First Am. Compl. Filed: August 12,
                                          2020
22
                                         Trial Date: December 7, 2021
23
24
25
26
27
28




                           STIPULATED PROTECTIVE ORDER
 1 I.    PURPOSES AND LIMITATIONS
 2       A.    Discovery in this action is likely to involve production of confidential,
 3
         proprietary, or private information for which special protection from public
 4
 5       disclosure and from use for any purpose other than prosecuting this litigation
 6
         may be warranted. Accordingly, the parties hereby stipulate to and petition the
 7
 8       Court to enter the following Stipulated Protective Order.            The parties
 9
         acknowledge that this Order does not confer blanket protections on all
10
         disclosures or responses to discovery and that the protection it affords from
11
12       public disclosure and use extends only to the limited information or items that
13
         are entitled to confidential treatment under the applicable legal principles. The
14
15       parties further acknowledge, as set forth in Section XIII(C), below, that this
16
         Stipulated Protective Order does not entitle them to file confidential information
17
18       under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

19       and the standards that will be applied when a party seeks permission from the
20
         Court to file material under seal.
21
22 II.   GOOD CAUSE STATEMENT
23
         A.    This action is likely to involve private and confidential financial
24
25       information for which special protection from public disclosure and from use for
26       any purpose other than prosecution of this action is warranted. Such information
27
         consists of financial statements, tax returns, and other private financial
28



                                              -1-
                               STIPULATED PROTECTIVE ORDER
 1        information that is otherwise generally unavailable to the public, or which may
 2        be otherwise protected from disclosure under state or federal constitutional
 3
          provisions, case decisions, or common law. Accordingly, to expedite the flow
 4
 5        of information, to facilitate the prompt resolution of disputes over confidentiality
 6
          of discovery materials, to adequately protect information the parties are entitled
 7
 8        to keep confidential, to ensure that the parties are permitted reasonable necessary
 9
          uses of such material in preparation for and in the conduct of trial, to address
10
          their handling at the end of the litigation, and serve the ends of justice, a
11
12        protective order for such information is justified in this matter. It is the intent of
13
          the parties that information will not be designated as confidential for tactical
14
15        reasons and that nothing be so designated without a good faith belief that it has
16
          been maintained in a confidential, non-public manner, and there is good cause
17
18        why it should not be part of the public record of this case.

19 III.   DEFINITIONS
20
          A.    Action: This pending federal lawsuit.
21
22        B.    Challenging Party: A Party or Non-Party that challenges the designation
23
          of information or items under this Order.
24
25        C.    “CONFIDENTIAL” Information or Items: Information (regardless of
26        how it is generated, stored or maintained) or tangible things that qualify for
27
28



                                               -2-
                                 STIPULATED PROTECTIVE ORDER
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above
 2   in the Good Cause Statement.
 3
     D.    Counsel: Outside Counsel of Record and House Counsel.
 4
 5   E.    Designating Party: A Party or Non-Party that designates information or
 6
     items that it produces in disclosures or in responses to discovery as
 7
 8   “CONFIDENTIAL.”
 9
     F.    Disclosure or Discovery Material: All items or information, regardless of
10
     the medium or manner in which it is generated, stored, or maintained (including,
11
12   among other things, testimony, transcripts, and tangible things), that are
13
     produced or generated in disclosures or responses to discovery in this matter.
14
15   G.    House Counsel: Attorneys who are employees of a party to this Action.
16
     House Counsel does not include Outside Counsel of Record or any other outside
17
18   counsel.

19   I.    Non-Party: Any natural person, partnership, corporation, association, or
20
     other legal entity not named as a Party to this action.
21
22   J.    Outside Counsel of Record: Attorneys who are not employees of a party
23
     to this Action but are retained to represent or advise a party to this Action and
24
25   have appeared in this Action on behalf of that party or are affiliated with a law
26   firm which has appeared on behalf of that party, and includes support staff.
27
28



                                         -3-
                           STIPULATED PROTECTIVE ORDER
 1         K.    Party: Any party to this Action, including all of its officers, directors,
 2         employees, consultants, retained experts, and Outside Counsel of Record (and
 3
           their support staffs).
 4
 5         L.    Producing Party: A Party or Non-Party that produces Disclosure or
 6
           Discovery Material in this Action.
 7
 8         M.    Protected Material:       Any Disclosure or Discovery Material that is
 9
           designated as “CONFIDENTIAL.”
10
           N.    Receiving Party: A Party that receives Disclosure or Discovery Material
11
12         from a Producing Party.
13
     IV.   SCOPE
14
15         A.    The protections conferred by this Stipulation and Order cover not only
16
           Protected Material (as defined above), but also (1) any information copied or
17
18         extracted from Protected Material; (2) all copies, excerpts, summaries, or

19         compilations of Protected Material; and (3) any testimony, conversations, or
20
           presentations by Parties or their Counsel that might reveal Protected Material.
21
22         B.    Any use of Protected Material at trial shall be governed by the orders of
23
           the trial judge. This Order does not govern the use of Protected Material at trial.
24
25 V.      DURATION
26         A.    Even after final disposition of this litigation, the confidentiality
27
           obligations imposed by this Order shall remain in effect until a Designating Party
28



                                                -4-
                                    STIPULATED PROTECTIVE ORDER
 1         agrees otherwise in writing or a court order otherwise directs. Final disposition
 2         shall be deemed to be the later of (1) dismissal of all claims and defenses in this
 3
           Action, with or without prejudice; and (2) final judgment herein after the
 4
 5         completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
 6
           of this Action, including the time limits for filing any motions or applications
 7
 8         for extension of time pursuant to applicable law.
 9
     VI.   DESIGNATING PROTECTED MATERIAL
10
           A.    Exercise of Restraint and Care in Designating Material for Protection
11
12               1.     Each Party or Non-Party that designates information or items for
13
                 protection under this Order must take care to limit any such designation
14
15               to specific material that qualifies under the appropriate standards. The
16
                 Designating Party must designate for protection only those parts of
17
18               material, documents, items, or oral or written communications that qualify

19               so that other portions of the material, documents, items, or
20
                 communications for which protection is not warranted are not swept
21
22               unjustifiably within the ambit of this Order.
23
                 2.     Mass, indiscriminate, or routinized designations are prohibited.
24
25               Designations that are shown to be clearly unjustified or that have been
26               made for an improper purpose (e.g., to unnecessarily encumber the case
27
28



                                               -5-
                                 STIPULATED PROTECTIVE ORDER
 1        development process or to impose unnecessary expenses and burdens on
 2        other parties) may expose the Designating Party to sanctions.
 3
          3.    If it comes to a Designating Party’s attention that information or
 4
 5        items that it designated for protection do not qualify for protection, that
 6
          Designating Party must promptly notify all other Parties that it is
 7
 8        withdrawing the inapplicable designation.
 9
     B.   Manner and Timing of Designations
10
          1.    Except as otherwise provided in this Order (see, e.g., Section
11
12        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
13
          Discovery Material that qualifies for protection under this Order must be
14
15        clearly so designated before the material is disclosed or produced.
16
          2.    Designation in conformity with this Order requires the following:
17
18              a.     For information in documentary form (e.g., paper or

19              electronic documents, but excluding transcripts of depositions or
20
                other pretrial or trial proceedings), that the Producing Party affix at
21
22              a    minimum,    the   legend    “CONFIDENTIAL”           (hereinafter
23
                “CONFIDENTIAL legend”), to each page that contains protected
24
25              material. If only a portion or portions of the material on a page
26              qualifies for protection, the Producing Party also must clearly
27
28



                                       -6-
                         STIPULATED PROTECTIVE ORDER
 1   identify the protected portion(s) (e.g., by making appropriate
 2   markings in the margins).
 3
     b.    A Party or Non-Party that makes original documents
 4
 5   available for inspection need not designate them for protection until
 6
     after the inspecting Party has indicated which documents it would
 7
 8   like copied and produced. During the inspection and before the
 9
     designation, all of the material made available for inspection shall
10
     be deemed “CONFIDENTIAL.” After the inspecting Party has
11
12   identified the documents it wants copied and produced, the
13
     Producing Party must determine which documents, or portions
14
15   thereof, qualify for protection under this Order. Then, before
16
     producing the specified documents, the Producing Party must affix
17
18   the “CONFIDENTIAL legend” to each page that contains Protected

19   Material. If only a portion or portions of the material on a page
20
     qualifies for protection, the Producing Party also must clearly
21
22   identify the protected portion(s) (e.g., by making appropriate
23
     markings in the margins).
24
25   c.    For testimony given in depositions, that the Designating
26   Party identify the Disclosure or Discovery Material on the record,
27
     before the close of the deposition all protected testimony.
28



                           -7-
             STIPULATED PROTECTIVE ORDER
 1                  d.     For information produced in form other than document and
 2                  for any other tangible items, that the Producing Party affix in a
 3
                    prominent place on the exterior of the container or containers in
 4
 5                  which the information is stored the legend “CONFIDENTIAL.” If
 6
                    only a portion or portions of the information warrants protection,
 7
 8                  the Producing Party, to the extent practicable, shall identify the
 9
                    protected portion(s).
10
         C.   Inadvertent Failure to Designate
11
12            1.    If timely corrected, an inadvertent failure to designate qualified
13
              information or items does not, standing alone, waive the Designating
14
15            Party’s right to secure protection under this Order for such material. Upon
16
              timely correction of a designation, the Receiving Party must make
17
18            reasonable efforts to assure that the material is treated in accordance with

19            the provisions of this Order.
20
     VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
22       A.   Timing of Challenges
23
              1.    Any party or Non-Party may challenge a designation of
24
25            confidentiality at any time that is consistent with the Court’s Scheduling
26            Order.
27
28



                                              -8-
                             STIPULATED PROTECTIVE ORDER
 1       B.    Meet and Confer
 2             1.     The Challenging Party shall initiate the dispute resolution process
 3
               under Local Rule 37.1 et seq.
 4
 5       C.    The burden of persuasion in any such challenge proceeding shall be on the
 6
         Designating Party. Frivolous challenges, and those made for an improper
 7
 8       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 9
         parties) may expose the Challenging Party to sanctions. Unless the Designating
10
         Party has waived or withdrawn the confidentiality designation, all parties shall
11
12       continue to afford the material in question the level of protection to which it is
13
         entitled under the Producing Party’s designation until the Court rules on the
14
15       challenge.
16
     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
17
18       A.    Basic Principles

19             1.     A Receiving Party may use Protected Material that is disclosed or
20
               produced by another Party or by a Non-Party in connection with this
21
22             Action only for prosecuting, defending, or attempting to settle this Action.
23
               Such Protected Material may be disclosed only to the categories of
24
25             persons and under the conditions described in this Order. When the
26             Action has been terminated, a Receiving Party must comply with the
27
               provisions of Section XIV below.
28



                                            -9-
                               STIPULATED PROTECTIVE ORDER
 1        2.    Protected Material must be stored and maintained by a Receiving
 2        Party at a location and in a secure manner that ensures that access is
 3
          limited to the persons authorized under this Order.
 4
 5   B.   Disclosure of “CONFIDENTIAL” Information or Items
 6
          1.    Unless otherwise ordered by the Court or permitted in writing by
 7
 8        the Designating Party, a Receiving Party may disclose any information or
 9
          item designated “CONFIDENTIAL” only to:
10
                a.    The Receiving Party’s Outside Counsel of Record in this
11
12              Action, as well as employees of said Outside Counsel of Record to
13
                whom it is reasonably necessary to disclose the information for this
14
15              Action;
16
                b.     House Counsel)of the Receiving Party to whom disclosure
17
18              is reasonably necessary for this Action;

19              c.    The Executive Director of Plaintiffs in this Action so long as
20
                he or she has signed the “Acknowledgement and Agreement to Be
21
22              Bound” (Exhibit A).
23
                d. Experts (as defined in this Order) of the Receiving Party to
24
25              whom disclosure is reasonably necessary for this Action and
26              who have signed the “Acknowledgment and Agreement to Be
27
                Bound” (Exhibit A)
28



                                      - 10 -
                          STIPULATED PROTECTIVE ORDER
 1   e.    The Court and its personnel;
 2   f.    Court reporters and their staff;
 3
     g.    The author or recipient of a document containing the
 4
 5   information or a custodian or other person who otherwise possessed
 6
     or knew the information;
 7
 8   h.    During their depositions, witnesses, and attorneys for
 9
     witnesses, in the Action to whom disclosure is reasonably necessary
10
     provided: (i) the deposing party requests that the witness sign the
11
12   “Acknowledgment and Agreement to Be Bound;” and (ii) they will
13
     not be permitted to keep any confidential information. Pages of
14
15   transcribed deposition testimony or exhibits to depositions that
16
     reveal Protected Material may be separately bound by the court
17
18   reporter and may not be disclosed to anyone except as permitted

19   under this Stipulated Protective Order; and
20
     i.    Any mediator or settlement officer/magistrate, and their
21
22   supporting personnel, mutually agreed upon by any of the parties
23
     engaged in settlement discussions.
24
25
26
27
28



                          - 11 -
             STIPULATED PROTECTIVE ORDER
 1 IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2       IN OTHER LITIGATION
 3
         A.    If a Party is served with a subpoena or a court order issued in other
 4
 5       litigation that compels disclosure of any information or items designated in this
 6
         Action as “CONFIDENTIAL,” that Party must:
 7
 8             1.     Promptly notify in writing the Designating Party. Such notification
 9
               shall include a copy of the subpoena or court order;
10
               2.     Promptly notify in writing the party who caused the subpoena or
11
12             order to issue in the other litigation that some or all of the material covered
13
               by the subpoena or order is subject to this Protective Order. Such
14
15             notification shall include a copy of this Stipulated Protective Order; and
16
               3.     Cooperate with respect to all reasonable procedures sought to be
17
18             pursued by the Designating Party whose Protected Material may be

19             affected.
20
         B.    If the Designating Party timely seeks a protective order, the Party served
21
22       with the subpoena or court order shall not produce any information designated
23
         in this action as “CONFIDENTIAL” before a determination by the Court from
24
25       which the subpoena or order issued, unless the Party has obtained the
26       Designating Party’s permission. The Designating Party shall bear the burden
27
         and expense of seeking protection in that court of its confidential material and
28



                                             - 12 -
                               STIPULATED PROTECTIVE ORDER
 1        nothing in these provisions should be construed as authorizing or encouraging a
 2        Receiving Party in this Action to disobey a lawful directive from another court.
 3
     X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4
 5        PRODUCED IN THIS LITIGATION
 6
          A.    The terms of this Order are applicable to information produced by a Non-
 7
 8        Party in this Action and designated as “CONFIDENTIAL.” Such information
 9
          produced by Non-Parties in connection with this litigation is protected by the
10
          remedies and relief provided by this Order. Nothing in these provisions should
11
12        be construed as prohibiting a Non-Party from seeking additional protections.
13
          B.    In the event that a Party is required, by a valid discovery request, to
14
15        produce a Non-Party’s confidential information in its possession, and the Party
16
          is subject to an agreement with the Non-Party not to produce the Non-Party’s
17
18        confidential information, then the Party shall:

19              1.     Promptly notify in writing the Requesting Party and the Non-Party
20
                that some or all of the information requested is subject to a confidentiality
21
22              agreement with a Non-Party;
23
                2.     Promptly provide the Non-Party with a copy of the Stipulated
24
25              Protective Order in this Action, the relevant discovery request(s), and a
26              reasonably specific description of the information requested; and
27
28



                                             - 13 -
                                STIPULATED PROTECTIVE ORDER
 1               3.     Make the information requested available for inspection by the
 2               Non-Party, if requested.
 3
           C.    If the Non-Party fails to seek a protective order from this court within 14
 4
 5         days of receiving the notice and accompanying information, the Receiving Party
 6
           may produce the Non-Party’s confidential information responsive to the
 7
 8         discovery request.    If the Non-Party timely seeks a protective order, the
 9
           Receiving Party shall not produce any information in its possession or control
10
           that is subject to the confidentiality agreement with the Non-Party before a
11
12         determination by the court. Absent a court order to the contrary, the Non-Party
13
           shall bear the burden and expense of seeking protection in this court of its
14
15         Protected Material.
16
     XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
18         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has

19         disclosed Protected Material to any person or in any circumstance not authorized
20
           under this Stipulated Protective Order, the Receiving Party must immediately
21
22         (1) notify in writing the Designating Party of the unauthorized disclosures, (2)
23
           use its best efforts to retrieve all unauthorized copies of the Protected Material,
24
25         (3) inform the person or persons to whom unauthorized disclosures were made
26         of all the terms of this Order, and (4) request such person or persons to execute
27
28



                                              - 14 -
                                 STIPULATED PROTECTIVE ORDER
 1       the “Acknowledgment and Agreement to be Bound” that is attached hereto as
 2       Exhibit A.
 3
     XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4
 5       PROTECTED MATERIAL
 6
         A.    When a Producing Party gives notice to Receiving Parties that certain
 7
 8       inadvertently produced material is subject to a claim of privilege or other
 9
         protection, the obligations of the Receiving Parties are those set forth in Federal
10
         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
11
12       whatever procedure may be established in an e-discovery order that provides for
13
         production without prior privilege review. Pursuant to Federal Rule of Evidence
14
15       502(d) and (e), insofar as the parties reach an agreement on the effect of
16
         disclosure of a communication or information covered by the attorney-client
17
18       privilege or work product protection, the parties may incorporate their agreement

19       in the Stipulated Protective Order submitted to the Court.
20
     XIII. MISCELLANEOUS
21
22       A.    Right to Further Relief
23
               1.     Nothing in this Order abridges the right of any person to seek its
24
25             modification by the Court in the future.
26       B.    Right to Assert Other Objections
27
28



                                            - 15 -
                               STIPULATED PROTECTIVE ORDER
 1          1.    By stipulating to the entry of this Protective Order, no Party waives
 2          any right it otherwise would have to object to disclosing or producing any
 3
            information or item on any ground not addressed in this Stipulated
 4
 5          Protective Order. Similarly, no Party waives any right to object on any
 6
            ground to use in evidence of any of the material covered by this Protective
 7
 8          Order.
 9
       C.   Filing Protected Material
10
            1.    A Party that seeks to file under seal any Protected Material must
11
12          comply with Civil Local Rule 79-5. Protected Material may only be filed
13
            under seal pursuant to a court order authorizing the sealing of the specific
14
15          Protected Material at issue. If a Party's request to file Protected Material
16
            under seal is denied by the Court, then the Receiving Party may file the
17
18          information in the public record unless otherwise instructed by the Court.

19 XIV. FINAL DISPOSITION
20
       A.   After the final disposition of this Action, as defined in Section V, within
21
22          sixty (60) days of a written request by the Designating Party, each
23
            Receiving Party must return all Protected Material to the Producing Party
24
25          or destroy such material. As used in this subdivision, “all Protected
26          Material” includes all copies, abstracts, compilations, summaries, and any
27
            other format reproducing or capturing any of the Protected Material.
28



                                        - 16 -
                           STIPULATED PROTECTIVE ORDER
 1        Whether the Protected Material is returned or destroyed, the Receiving
 2        Party must submit a written certification to the Producing Party (and, if
 3
          not the same person or entity, to the Designating Party) by the 60 day
 4
 5        deadline that (1) identifies (by category, where appropriate) all the
 6
          Protected Material that was returned or destroyed and (2) affirms that the
 7
 8        Receiving Party has not retained any copies, abstracts, compilations,
 9
          summaries or any other format reproducing or capturing any of the
10
          Protected Material. Notwithstanding this provision, Counsel are entitled
11
12        to retain an archival copy of all pleadings, motion papers, trial, deposition,
13
          and hearing transcripts, legal memoranda, correspondence, deposition and
14
15        trial exhibits, expert reports, attorney work product, and consultant and
16
          expert work product, even if such materials contain Protected Material.
17
18        Any such archival copies that contain or constitute Protected Material

19        remain subject to this Protective Order as set forth in Section V.
20
     //
21
22 //
23
     //
24
25 //
26 //
27
28



                                       - 17 -
                         STIPULATED PROTECTIVE ORDER
 1       B.    Any violation of this Order may be punished by any and all appropriate
 2       measures including, without limitation, contempt proceedings and/or monetary
 3
         sanctions.
 4
 5
 6
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8
 9   DATED: June 17, 2021                   AQUA TERRA AERIS LAW GROUP
                                            LLP
10
11                                                /s/ Matthew C. Maclear
12                                          Matthew C. Maclear
13
14                                           Attorneys for Plaintiffs
15
16   DATED: June 17, 2021                    PACHECO & NEACH, P.C.
17
                                                   /s/ Brian Neach
18                                           Rod Pacheco
19
                                             Brian Neach
                                             Attorneys for Defendants
20
21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23 Dated: 06/21/2021                      /s/ Autumn D. Spaeth
                                       HONORABLE AUTUMN D. SPAETH
24
                                       United States Magistrate Judge
25
26
27
28



                                         - 18 -
                             STIPULATED PROTECTIVE ORDER
 1                              EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3
            I,                               [print or type full name], of
 4
 5                 [print or type full address], declare under penalty of perjury that I have
 6
     read in its entirety and understand the Stipulated Protective Order that was issue by the
 7
 8 United States District Court for the Central District of California on May __, 2021 in
 9
     the case of Inland Empire Waterkeeper, et al. v. Columbia Steel, Inc., et al., Case No.
10
     8:20-cv-01062-FLA-ADS. I agree to comply with and to be bound by all the terms of
11
12 this Stipulated Protective Order and I understand and acknowledge that failure to so
13
     comply could expose me to sanctions and punishment in the nature of contempt. I
14
15 solemnly promise that I will not disclose in any manner any information or item that is
16
     subject to this Stipulated Protective Order to any person or entity except in strict
17
18 compliance with the provisions of this Order.
19         I further agree to submit to the jurisdiction of the United States District Court
20
     for the Central District of California for the purpose of enforcing the terms of this
21
22 Stipulated Protective Order, even if such enforcement proceedings occur after
23
     termination of this action. I hereby appoint                                 [print or type
24
25 full name] of                                        [print or type full address and telephone
26 number] as my California agent for service of process in connection with this action or
27
     any proceedings related to enforcement of this Stipulated Protective Order.
28



                                               - 19 -
                                 STIPULATED PROTECTIVE ORDER
 1 Date:
 2 City and State where sworn and signed:
 3
     Printed Name:
 4
 5 Signature:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            - 20 -
                             STIPULATED PROTECTIVE ORDER
